The Private Securities Litigation Reform Act of 1995 provides a “safe harbor” for forward- looking statements. Certain information included in this news release, and other materials filed or to be filed with the Securities and Exchange Commission (as well as information included in oral or other written statements made or to be made by the Company), contain statements that are forward-looking. Such statements may relate to plans for future expansion, business development activities, capital spending, financing, the effects of regulation and competition, or anticipated sales or earnings results. Such information involves risks and uncertainties that could significantly affect results in the future and, accordingly, such results may differ from those expressed in any forward-looking statements made by or on behalf of the Company. These risks and uncertainties include, but are not limited to, those relating to, the cancellation or delay of purchase orders and shipments, product development activities, goodwill impairment, computer systems implementation, dependence on existing management, the continuation of effective cost and quality control measures, retention of customers, global economic and market conditions, and changes in federal or state laws. Safe Harbor Statement Met-Pro Corporation Founded: 1966IPO: 1967 Stock price - 1/31/2010 Stock price - 1/31/2011 Stock price - 5/27/2011 Common shares outstanding 14.7 Million Market capitalization $163.0 Million 52-week price range $8.91 - $12.50 Avg. daily trading volume (3 mos.) Dividend Increases October 2010 +10% October 2008 +9% Yield 2.50% Ownership Institutional 59% $15.8% increase w/o dividend $ 10.0% 36.3% 40.0% $ 34.2% 10.9% 37.7% 38.3% ¯ * Except per share amounts Financial Highlights For FYE 1/31 Change New Order Bookings Net Sales Gross Profit % Operating Income Net Income Diluted EPS Millions ($)* 1/31/2011 Cash Total Assets Total Debt Shareholders’ Equity Millions ($) $ 108.0 per share Debt to Equity Ratio 4.2% $ $ $ Strong Financial Condition *Reflects 10% dividend increase effective October 2010 $.246* 36 Straight Years of Dividends For FYE 1/31 Our Strategic Process •Identifying critical success factors to get us there •Integrating our work processes and decision making to drive us to our destination Vision & Mission Goals Objectives Methods Tactics Summary
